DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS WITHDRAWN
All of the 102 and 103 rejections set forth in the non-final rejection of 12/7/21, pages 2-5, paragraphs 4-7 have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 4,543,280) in view of Fanfani et al. (US 2019/0030857).
Claim 11 recites that the layers of the polymeric liner are coextruded which is a method limitation in a product claim and has been given little to no patentable weight 
Fujita discloses an ovenable tray (column 1, lines 5-8) composite that comprises: a) a polymeric based liner comprising (2 and 3 from Fig. 1): i) a sealing layer comprising a polyester (3 from Fig. 1, column 1, line 48 through column 2, line 14), the sealing layer located at the exterior surface of the polymeric based liner; and ii) an interior surface layer comprising a polyolefin, ethylene vinyl acetate (2 from Fig. 1, column 1, line 48 through column 2, line 14); b) a fiber based component connected to the interior surface layer of the polymeric based liner (1 from Fig. 1 and column 1, line 48 through column 2, line 14).
Fujita does not disclose an ethylene vinyl acetate copolymer having a vinyl acetate content from 2% to 40% by weight.
Fanfani discloses an ovenable (paragraphs [0005], [0014], [0070]) container comprising a polymeric liner comprising polyester layers and ethylene vinyl acetate adhesives on a substrate which can be paperboard (paragraphs [0075 – 0080], [0194 – 0208]) wherein the ethylene vinyl acetate copolymer having a vinyl acetate content from 2% to 40% by weight (paragraphs [0157 – 0159]) for the purpose of providing easy openability and excellent drip retention capacity (paragraphs [0022 – 0023]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the ethylene vinyl acetate copolymer having a vinyl acetate content from 2% to 40% by weight in Fujita in order to provide easy openability and excellent drip retention capacity as taught or suggested by Fanfani.

Fujita discloses wherein the polymeric based liner is at least partially crosslinked (column 1, line 48 through column 2, line 14, column 6, lines 55-62), wherein the force to separate the polymeric based liner and the fiber based component is from about 10 N/m to 500 N/m (see claim 4, 70g/15mm = 4.6g/mm = 45.11N/m), wherein the fiber based component is a formable paper (, wherein the fiber based component is an ovenable paperboard, wherein the polymeric based liner is directly adjacent to the fiber based component (column 1, lines 5-8, column 1, line 48 through column 2, line 14).
Fujita discloses disclose wherein the ethylene vinyl acetate copolymer has a vinyl acetate content of at least 5% by weight, wherein the ethylene vinyl acetate copolymer has a vinyl acetate content of at least 12% by weight (column 3, lines 16-31).
Although Fujita does not specifically disclose wherein the polymeric based liner is removably affixed to the fiber based component, wherein the polymeric based liner and the fiber based component are manually separable, such limitations are necessarily present in Fujita because Fujita discloses a peel strength of 45.11N/m or greater which is well within applicant’s claimed force to separate of 10 to 500N/m and the polymeric liner is made of the same materials as those claimed by applicant as discussed above.  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the polymeric based liner is removably affixed to the fiber based component, wherein the polymeric based liner and the fiber based component are manually separable in order to provide easier disposal and/or recycling.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments with regard to the 102 rejection are moot since the 102 rejection has been withdrawn.  Applicant has argued that Fujita does not disclose an ethylene vinyl acetate copolymer having a vinyl acetate content from 2% to 40% by weight.  However, Fanfani discloses an ethylene vinyl acetate copolymer having a vinyl acetate content from 2% to 40% by weight as discussed in the 103 rejection above.
Applicant has argued with regard to claims 12 and 13 that the tray composite disclosed in Fujita is separable, but it separates between the PET layer and the adhesive layer but then goes on to state that, due to lack of smoothing, the bond between the adhesive layer and PET layer is strengthened which suggests that the adhesive layer would separate from the paper layer before the adhesive layer.  There is no direct teaching in Fujita that separation occurs between the PET layer and the adhesive layer.
The examiner agrees with applicant’s argument that there is no need to include Fanfani for its disclosure of a vinyl acetate content at least 5%, or at least 12%, by weight since the feature is disclosed in Fujita (see 103 rejection above).  Fanfani is relied upon for its disclosure of an ethylene vinyl acetate copolymer having a vinyl acetate content from 2% to 40% by weight (see 103 rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
March 14, 2022